Hill, C. J.
In order for a mortgagor’s sale of mortgaged property to be an offense, under section 720 of the Penal Code (1910), three essential facts must appear: (1) That the sale was made without the consent of the mortgagee; (2) that it was made with intent to defraud the mortgagee; and (3) that loss was thereby sustained by the holder ■ of the mortgage. Reece v. State, 5 Ga. App. 663 (63 S. E. 670), and cases there cited. The evidence in this ease is.not clear as to the first, essential stated; and it is shown that even if the sale of the property was made, it was made without any intent to defraud the mortgagee,, and that the mortgagee in fact sustained no loss thereby. Denney v. State, 2 Ga. App. 146 (58 S. E. 318). Judgment reversed.